Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show lip as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

For the lip reference, in figure 3, it is unclear which part is element 310 is pointing to, is it the outer border of the orifice. While in figure 6, the lip reference if pointing to another part.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tchang (US Pub No. 20180263597).
a arranged for being fit into the receiver module 105 or module 106 and which comprises an insertion opening or through hole arranged for inserting or removing the ultrasound probe 200); a base connected to the trunk section (Figure 3, element 101, paragraph 0070); a sleeve removably located within the channel (paragraph 0104; wherein the outer spherical wall 91 forms a sleeve 91 which is arranged for being movable inside a spherical guide opening 92); and an adjustment screw fitted in the trunk section, wherein the adjustment screw is movable into the channel to secure the sleeve to the trunk section (figure 2, element 104d, paragraphs 0026 and 0069; wherein the module comprises a locking element, such as a friction element, a bolt or a screw which is arranged for locking and/or unlocking; the screw will rotate into the channel to secure the element and rotate in the other direction away from the channel to unlock the element).

Regarding claim 2, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the channel has a cylindrical shape (see figure 4, the channel is cylindrical).

Regarding claim 3, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the channel has a cylindrical shape and the sleeve has a round outer shape that matches the cylindrical shape of the channel such that the sleeve is receivable into the 

Regarding claim 4, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the orifice has a 2D shape such that an ultrasound transducer probe is insertable through the orifice in communication with the channel (paragraph 0013, generic receiver being customizable to the size and/or shape of an ultrasound probe which can be 2D shaped.).

Regarding claim 5, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the orifice includes a lip such that the sleeve is retained within the trunk section (Figure 7, paragraph 0104; The range of motion of the receiver module 105 relative to the base module 102 is restricted by the sleeve 91 of the receiver module 105 encountering a stop 93 arranged at an end portion of the spherical guide opening 92).

Regarding claim 6, Tchang teaches The ultrasound transducer probe holder device of claim 1, further comprising a threaded hole in the trunk section engaged with the adjustment screw where the threaded hole leads to the channel (figure 2, element 104d, paragraphs 0026 and 0069; wherein the module comprises a locking element, such as a friction element, a bolt or a screw which is arranged for locking and/or unlocking).

    PNG
    media_image1.png
    681
    607
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    633
    610
    media_image2.png
    Greyscale

Regarding claim 7, Tchang teaches The ultrasound transducer probe holder device of claim 1, further comprising slots in the base for accommodating fastener straps (Figure 2, paragraph 0069, comprises slots for attaching one or more straps).

Regarding claim 8, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the sleeve has a holding section with a shape such that an ultrasound transducer probe is receivable within the holding section (figure 7, paragraphs 0013 and 0104, the sleeve will have the same shape as the channel therefore it will fit a probe).

Regarding claim 9, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the sleeve further comprises: a holding section such that a transducer probe is insertable within the holding section (figure 7, paragraphs 0013 and 0104, the sleeve will have the same shape as the channel therefore it will fit a probe); and a cut section in the holding section such that the sleeve is openable to accommodate the transducer probe within the holding section (figure 4, element 108, paragraph 0071).



Regarding claim 11, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the sleeve comprises a soft sleeve and a hard sleeve (paragraphs 0092; soft and 0120; hard).

Regarding claim 12, Tchang teaches The ultrasound transducer probe holder device of claim 1, wherein the sleeve comprises a soft sleeve and a hard sleeve and wherein the channel has a cylindrical shape and the hard sleeve has a round outer shape sized to the cylindrical shape (paragraphs 0092; hard and 0120; soft; the sleeve is going to be wrapped around the cylindrical shape of the channel which makes it round).

Regarding claim 13, Tchang teaches The ultrasound transducer probe holder device of claim 1, further comprising a flexible brace having a hole (figure 1, element 103, paragraph 0065), wherein the trunk section extends through the hole and the base includes flanges configured to abut an inside surface of the flexible brace (figure 1, element 103, paragraph 0065).
[AltContent: textbox (Flanges)][AltContent: arrow]
    PNG
    media_image3.png
    658
    734
    media_image3.png
    Greyscale

Regarding claim 14, Tchang teaches A method of securing an ultrasound transducer probe holder device to a patient, comprising: inserting an ultrasound transducer probe through an orifice in communication with a channel within a support piece (figures 3 and 6, elements (102: trunk), (106: orifice), (106a: channel), paragraphs 0071 and 0092; Base module 102 comprises receiver 106, The receiver 106 comprises a fitting 106a arranged for being fit into the receiver module 105 or module 106 and which comprises an insertion opening or through hole arranged for inserting or removing the ultrasound probe 200); inserting the 

Regarding claim 15, Tchang teaches The method of claim 14, further comprising adjusting a position of the ultrasound transducer probe relative to the patient (paragraph 0116).

Regarding claim 16, Tchang teaches The method of claim 14, wherein securing the sleeve to the support piece includes rotating an adjustment screw housed in the support piece (figure 2, element 104d, paragraphs 0026 and 0069; wherein the module comprises a locking element, such as a friction element, a bolt or a screw which is arranged for locking and/or unlocking).

Regarding claim 17, Tchang teaches The method of claim 14, wherein securing the support piece to the patient includes accommodating fastener straps through slots in the support piece (paragraph 0069, comprises slots for attaching one or more straps).

Regarding claim 18, Tchang teaches The method of claim 14, wherein securing the support piece to the patient includes securing the support piece in a hole of a brace and securing the brace to the patient (figure 1, element 103, paragraph 0065).



Regarding claim 20, Tchang teaches The method of claim 14, wherein the sleeve comprises a soft sleeve and a hard sleeve (paragraphs 0092 and 0120).

Conclusion

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793